UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4005



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROY KEITH LUCAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:05-cr-00760-MBS)


Submitted:   November 14, 2007            Decided:   December 6, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Columbia, South Carolina, for Appellant. Stanley
D. Ragsdale, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roy Keith Lucas pleaded guilty to conspiracy to possess

with intent to distribute fifty grams or more of methamphetamine,

in violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(A), 846, and 851

(West 2000 & Supp. 2007), and carrying a firearm during and in

relation to a drug trafficking crime, in violation of 18 U.S.C.A.

§§ 924(c)(1) and 2 (West Supp. 2007).                    He received mandatory

minimum sentences on both counts, for a total sentence of 300

months.     Counsel      has   filed    a   brief      pursuant    to   Anders      v.

California,     386    U.S.    738   (1967),         concluding    there    are     no

meritorious     grounds    for   appeal,       but    questioning    whether       the

district court complied with Rule 11 of the Federal Rules of

Criminal Procedure in accepting Lucas’s guilty plea and whether the

sentence imposed by the district court was reasonable.                     Lucas was

advised of his right to file a pro se supplemental brief, but he

has not done so.       Finding no reversible error, we affirm.

           Lucas’s counsel questions the adequacy of the court’s

Rule 11 colloquy but does not identify any specific error. Because

Lucas did not move in the district court to withdraw his guilty

plea, any appellate challenge to the Rule 11 hearing is reviewed

for plain error.       United States v. Martinez, 277 F.3d 517, 525 (4th

Cir.   2002).     To    demonstrate     plain        error,   an   appellant      must

establish that an error occurred, that it was plain, and that it

affected his substantial rights.            United States v. Olano, 507 U.S.


                                       - 2 -
725, 731-32 (1993); United States v. Hughes, 401 F.3d 540, 547-48

(4th Cir. 2005).       In the guilty plea context, to prove that an

error is substantial, the defendant must show that he would not

have pled guilty but for that error.          Martinez, 277 F.3d at 532.

          Our review of the record reveals that the district court

substantially complied with the requirements of Rule 11.                Though

the district court did not advise Lucas that he could not withdraw

his plea if the sentence was longer than he expected, as required

by Rule 11(c)(3)(B), we conclude this omission did not affect

Lucas’s substantial rights.

          Likewise, Lucas’s counsel challenges the reasonableness

of his sentence but points to no errors.         This court will affirm a

sentence if it “is within the statutorily prescribed range and is

reasonable.”     United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).            “[A] sentence within

the proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see

Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007) (upholding

application    of    rebuttable    presumption     of    reasonableness     to

within-guidelines sentences). Because the district court sentenced

Lucas to the statutory mandatory minimum sentences on each count of

conviction,    which    were    statutorily     required     to    be   served

consecutively,      after   considering   and   examining    the   sentencing




                                   - 3 -
guidelines and the relevant factors under 18 U.S.C. § 3553(a), we

find Lucas’s sentence was reasonable.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Lucas’s convictions and sentence.

This court requires that counsel inform Lucas, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If he requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this     court    for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Lucas.          We dispense with oral argument because the

facts   and    legal    contentions      are    adequately    presented    in    the

materials     before    the    court    and     argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 4 -